Citation Nr: 1046269	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  00-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for neuropathy, as 
secondary to diabetes mellitus.

5. Entitlement to service connection for ruptured blood vessels 
of the toes, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant and two friends


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to 
August 1984.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in March 2001, wherein 
it was remanded for additional development and due process 
considerations.  The case was returned to the Board for appellate 
consideration.   

Subsequently, in an August 2007 decision, the Board denied the 
Veteran's claims of entitlement to service connection for heart 
disease and diverticulitis.  At that time, the Veteran's claims 
of entitlement to service connection for diabetes mellitus and 
secondary conditions were subject to a stay on the adjudication 
of cases affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. 
App. 257 (2006).   The Veteran appealed the August 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated September 2008, the Court 
granted a Joint Motion to remand the aforementioned issue.  That 
Order served to vacate the Board's August 2007 decision to the 
extent that the Veteran's aforementioned claims of entitlement to 
service connection for heart disease and diverticulitis were 
denied, and requested that the Veteran's claims of entitlement to 
service connection for diabetes mellitus and secondary conditions 
must be adjudicated.

Regarding Haas, the Board notes that, in Haas, the claimant 
served on a naval vessel that operated off the coast of Vietnam; 
he never went ashore.  He subsequently submitted claims of 
service connection for diabetes mellitus and peripheral 
neuropathy, under regulations providing presumptive service 
connection to veterans who "served in the Republic of Vietnam" 
and subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a).  VA denied his claim, explaining that the presumption 
of herbicide exposure did not apply to his service as the 
applicable regulation, 38 C.F.R. § 3.307(a)(6)(iii), interpreted 
the phrase "served in the Republic of Vietnam" to mean that a 
veteran's service must have involved "duty or visitation" in 
the Republic of Vietnam.  

The claimant in Haas appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  In an August 2006 
decision, the Court reversed the Board's decision, holding that 
38 C.F.R. § 3.307(a)(6)(iii) must be read to include service in 
the waters near the shore of Vietnam, without regard to actual 
visitation or duty on land in the Republic of Vietnam.  The Court 
further held that the version of VA's Adjudication Procedure 
Manual in effect at the time the claimant filed his claim created 
a presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal. See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  

VA disagreed with the Court's decision and appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In order to avoid burdens on the adjudication system 
during the pendency of the appeal, VA imposed a stay at the Board 
on the adjudication of claims affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, the 
Federal Circuit held that VA regulations required that a veteran 
have set foot within the land borders of Vietnam for presumptive 
service connection and that a veteran who never went ashore from 
the ship on which he served in the Vietnam coastal waters was not 
entitled to presumptive service connection.  The Federal Circuit 
further held that VA's amendment to its Adjudication Procedure 
Manual excluding veterans who had not set foot in Vietnam was not 
invalid nor impermissibly retroactively applied.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of certiorari to 
the United States Supreme Court, which was denied on January 21, 
2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Later that month, with the resolution of the appeal, VA 
lifted the stay on the adjudication of cases affected by the Haas 
litigation.  Thus, the Board is now able to proceed with 
consideration of the appellant's appeal on this issue.  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim of 
entitlement to service connection for diverticulitis.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDINGS OF FACT

1.  Heart disease was not manifested in service, but was 
initially demonstrated years after service; it is not shown that 
the Veteran's heart disease is related to his military service.

2.  Diabetes mellitus was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating diabetes mellitus to the Veteran's service in the 
military.

3.  Neuropathy was initially demonstrated years after service, 
and there is no competent medical evidence of record relating the 
Veteran's neuropathy to his service in the military.

4.  A disability manifested by broken blood vessels of the toes 
was initially demonstrated years after service, and there is no 
competent medical evidence of record relating the Veteran's 
peripheral artery disease to his service in the military.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in, or aggravated by, active 
service, nor may such be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

3.  Neuropathy was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

4.  A disability manifested by broken blood vessels of the toes 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in April 2003 and October 
2003, from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a May 2007 letter from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided prior to the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by the VCAA and Dingess/Hartman were provided to the 
appellant after the initial adjudication, the appellant's claims 
were readjudicated thereafter.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected if 
this requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 Fed. 
Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for which 
the Secretary of VA has not specifically determined a presumption 
of service connection is warranted.  See Notice, 64 Fed. Reg. 
59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishing entitlement to 
service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995. Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-and-
effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Factual Background

Heart Disease

Service treatment records note that the Veteran was seen with 
complaints of chest pain and pressure on several occasions; 
however, these complaints were not found to be of cardiac origin.  
A July 1980 EKG revealed sinus bradycardia, but was otherwise 
within normal limits.  A January 1983 periodic and retirement 
examination report notes that clinical evaluation of the heart 
and EKG were normal.  A January 1984 treadmill test was positive; 
however, a treadmill test and a Thallium stress test conducted in 
February 1984 were normal.  The Veteran's chest tightness was 
noted to be of probable gastrointestinal origin. 

During a November 1984 VA examination, the Veteran reported that 
for about 15 years he had experienced a prolonged, three-to-four-
hour chest pain with associated shortness of breath and 
occasional palpitations.  The chest pain had never required 
hospitalization and both military and civilian hospitals had been 
unable to diagnose any heart problem.  Examination of the 
cardiovascular system revealed no murmurs, gallops, or rubs.  
Echocardiogram was within normal limits.  No diagnosis of heart 
disease was noted.

A December 1987 Columbus Air Force Base (AFB) treatment record 
notes that the Veteran was seen with complaints of occasional 
chest pain for four months.  The Veteran denied any associated 
nausea, shortness of breath, vomiting, or diaphoresis.  He 
reported that he tolerated heavy exertional activity during the 
day without difficulty.  The pain usually occurred in the evening 
after dinner, while he was reclining in a chair.  Clinical 
examination was within normal limits.  Baseline EKG was normal.  
Exercise stress testing found no evidence of ischemia.  The 
diagnosis was atypical chest pain, thought to be gastrointestinal 
in nature.  The examiner noted that there was no evidence of 
significant coronary artery disease.  

Private treatment records dated in 1995 note the Veteran's 
history of heart disease.  The Veteran reported that while living 
in Alaska in 1993, he underwent a cardiac evaluation.  At the 
time, he was having palpitations, which consisted of irregular 
skipping beats.  Thallium exercise test was abnormal.  Cardiac 
catheterization revealed mild coronary artery disease.  
Examination in March 1995 confirmed a diagnosis of coronary 
artery disease with unstable angina.

In a December 1998 opinion, an Air Force physician, Dr. M., 
stated that there is evidence that the Veteran had hyperlipidemia 
in service and thereafter.  He opined that the Veteran's 
hyperlipidemia and his diabetes (diagnosed in 1996) were 
"contributing risk factors to his diagnosis of coronary artery 
disease..."  In an April 1999 opinion, Dr. M. noted that he 
reviewed the Veteran's service treatment records and found 
"several episodes of chest pain at times associated with 
exertion."  Dr. M. also noted that the Veteran had a positive 
stress test in service, and that "thallium exercise treadmill 
test, which has increased specificity, but still has a false 
negative rate short of cardiac catheterization, showed no 
evidence of coronary artery disease."  Dr. M. stated that 
"Given his history of exertional chest pain, combined with the 
findings since he was separated from the service, I believe that 
it is apparently evident that he had coronary artery disease that 
existed prior to separation from the service, along those same 
veins."

A May 2003 opinion from Dr. N, the Veteran's private physician, 
notes the veteran's history of coronary artery disease.  Dr. N 
reviewed the Veteran's service medical records, and noted the 
Veteran's complaints of chest pain and a positive treadmill 
exercise test in 1984.  Dr. N opined that it was apparent that 
the veteran's heart disease existed prior to his retirement from 
service.

On VA examination in June 2003, the Veteran reported that a May 
1993 cardiac catheterization revealed coronary artery disease.  
The Veteran complained of exertional and nonexertional chest 
pain, dizziness on standing, dyspnea on exertion, fatigue and 
occasional peripheral swelling.  Examination revealed 
arteriosclerotic cardiovascular disease.  After reviewing the 
Veteran's claims files, the examiner noted the Veteran's history 
of a positive treadmill test and negative Thallium stress test in 
1984.  The examiner opined that the Thallium stress study was a 
more specific test than the treadmill test; therefore, the 
Veteran's chest pain in service was not coronary artery disease.  
The examiner further opined that the Veteran's current 
arteriosclerotic cardiovascular disease did not have its origins 
in service.

In November 2009, the Board obtained a VHA medical opinion.  
According to the VA expert physician, who reviewed the Veteran's 
medical records, the Veteran's in-service complaints of chest and 
abdominal pain during service were not representative of 
myocardial ischemia or coronary artery disease, as his thallium 
stress test and echocardiogram were negative.  The VHA physician 
stated that the Veteran's normal thallium stress test in 1984 
when he was 46 years old "pretty much rules out any significant 
blood flow impairment and coronary heart disease" at that time.  
The first indications of mild coronary artery disease were not 
shown until 1993, and the VA expert physician noted that these 
findings could have been related to the Veteran's age.  Manifest 
coronary heart disease associated with coronary artery disease 
was not shown until 1995, which the VA expert physician noted as 
not being unusual in an individual with dyslipidemia and 
diabetes.  The VA expert physician further noted that patients 
with diabetes and dyslipidemia tend to have rapid progression of 
atherosclerotic lesions.  The physician stated that since the 
negative stress tests in service "essentially rules out 
significant ischemia or coronary atheterosclerotic lesions," it 
was his opinion that "there is a less than 50 percent 
probability that the Veteran's currently diagnosed coronary heart 
disease had its clinical onset in military service or within the 
one-year period following service."  In an addendum, he notes 
that there was not much evidence for significant overt disease 
during the Veteran's service.

Diabetes mellitus

Service treatment records note that the Veteran was seen for 
hyperuricemia in September 1982 and that a history of 
hyperuricemia was also noted in January 1984.  Nonetheless, his 
retirement examination, also in January 1984, indicates that 
hyperglycinemia was treated with diet, with good results.  
Clinical evaluation of the endocrine system was normal and blood 
sugar tests were negative.  No complaints, treatment, or 
diagnoses related to diabetes mellitus were of note.

Post-service treatment records from Columbus Air Force Base 
indicate that the Veteran was first diagnosed with adult-onset 
diabetes mellitus in October 1996.  Subsequent medical records 
indicate that the Veteran continues to receive treatment for his 
diabetes mellitus.

A December 1998 VA examination report indicates that the Veteran 
was diagnosed with diabetes approximately 3 years earlier, and 
that he controls his diabetes mellitus with diet.  

A June 2003 VA examination report indicates that the Veteran 
reported that he was first diagnosed with diabetes 8 years 
earlier, but that he had symptoms before then.  Following 
physical examination and laboratory testing, the diagnosis was 
diabetes mellitus, controlled by oral agent.  The VA examiner 
noted that the Veteran's service treatment records do not show 
elevated glucose levels or other evidence that his diabetes 
mellitus began during service.  

Additional post-service treatment records from Endocrinology 
Consultants indicate that the Veteran reported that his diabetes 
mellitus was first diagnosed in 1995 and that his diabetes 
mellitus was induced by Agent Orange exposure.

VA treatment notes indicate that the Veteran has been diagnosed 
with peripheral neuropathy of the lower extremities and 
dermatophytosis of the feet and toenails, as well as interdigital 
tinea.

The Veteran's service personnel records do not show service in 
Vietnam.  Reports from the National Personnel Records Center 
indicate that there are no records indicating that the Veteran 
was exposed to herbicides or had a temporary duty to Vietnam or 
Thailand between September 1967 and October 1968, while stationed 
in Taiwan.

Analysis

Heart Disease

The Board finds that there is a preponderance of evidence against 
the Veteran's claim of entitlement to service connection for 
heart disease.  The Veteran's service treatment records do not 
show that the Veteran complained of or was treated for heart 
disease during his active service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  The Board 
acknowledges that the Veteran had multiple complaints of chest 
and abdominal pain during service, but points out that, except 
for the 1980 episode of bradycardia and a January 1984 abnormal 
exercise stress test, all other cardiac examinations and tests 
were normal.  Likewise, his retirement examination report notes 
that clinical evaluation of the heart and EKG were normal; a 
February 1984 Thallium stress test was also normal.  

There is also no objective evidence of continuity of 
symptomatology following the Veteran's discharge from service.  
Private treatment records show that he was first diagnosed with 
mild coronary artery disease in 1993; all prior post-service 
cardiac evaluations were normal.  See Savage, 10 Vet. 
App. at 495-98 (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).   

Although the Board acknowledges that the Veteran was diagnosed as 
having coronary artery disease, which necessitated stent 
placement, there is no evidence that this disability is related 
to active service.  While Dr. N noted in 2003 that the Veteran's 
coronary artery disease existed prior to the Veteran's retirement 
from service, none of the Veteran's reports of medical history 
and related complaints reference his active service.  According 
to the Veteran's November 1984 and June 2003 VA examination 
reports, the Veteran reported that his in-service complaints of 
chest pain were actually heart disease; however, the November 
1984 VA examiner found that there was no evidence of heart 
disease and the June 2003 VA examiner found that the Veteran's 
coronary artery disease could not have originated during the 
Veteran's military service.  This VA examiner pointed out that 
the Veteran's 1984 Thallium stress test was normal and that the 
Veteran reported that his heart problems began in May 1993.  
Likewise, the November 2009 VHA opinion found that the Veteran's 
coronary artery disease was not related to the Veteran's service.  
The VA expert physician noted that the Veteran's coronary artery 
disease was not unusual for the Veteran's age, particularly given 
his history of dyslipidemia and diabetes mellitus.  The VA expert 
physician also noted that the Veteran's negative cardiac tests 
during service essentially ruled out ischemia or coronary 
atherosclerotic lesions during that time.  The VA physician 
concluded that the Veteran's coronary heart disease was less than 
likely related to his military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service and 
the disability . . .").  

The Board notes that the provisions of 38 C.F.R. § 3.303(d) 
specifically permit a grant of service connection, even when the 
initial diagnosis occurred after service, so long as there is 
competent medical evidence establishing the necessary link to 
service.  Here, however, the VA examiners and the VA expert 
physician have found that the Veteran's heart disease is not 
likely to be related to active service.  The Veteran's service 
treatment records did not show any diagnoses related to his 
heart.  All of the VA examiners noted the lack of coronary 
findings during his service, and the absence of chronicity or 
continuity of treatment for complaints of chest pain after 
service, which suggested that the Veteran's coronary artery 
disease was not associated with the Veteran's complaints of chest 
pain during active service; the VA expert physician noted that 
the Veteran's in-service complaints of chest pain were likely 
related to attributed to his diverticulitis.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'")  See also Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the credibility 
and probative value of proffered evidence in the context of the 
record as a whole).  

While Dr. M. opined that the Veteran's coronary artery disease 
likely existed prior to his separation from military service, 
that physician's opinions rely on his belief that the negative 
thallium stress test in service may represent a false negative.  
He does not provide a basis for that conclusion.  Among the 
factors for assessing the probative value of a medical opinion 
are the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444 (2000).  Likewise, Dr. N.'s May 2003 
opinion does not include a rationale for his conclusion that the 
Veteran's coronary artery disease existed during service.

The Board finds that the conclusions presented by Drs. M. and N. 
are not as probative as the June 2003 and November 2009 VA 
physicians' opinions, because they do not match the thoroughness 
of rationale presented in the VA opinions.  

The Board finds that the June 2003 and November 2009 VA opinions 
have great probative weight because these opinions were based on 
a review of the entire record and, in the case of the June 2003 
report, full examination, and contain an explanation of the 
rationale for the conclusions that there was no evidence that the 
Veteran's coronary artery disease was related to active service.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that 
most of the probative value of a medical opinion comes from its 
reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently informed).

The Veteran asserts that his heart disease is directly related to 
service; he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation, 
however.  The Board observes that objective medical evidence 
generally is required to address questions of medical causation.  
Lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Bostain, 11 Vet. App. 
at 127; Routen, 10 Vet. App. at 186.  Nevertheless, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  
While the Board finds that the Veteran is competent to report 
that he experienced chest pain during service and that he 
underwent cardiac stent placement due to coronary artery disease 
after service, little probative weight can be assigned to his 
statements associating his coronary artery disease to service 
because they are less than credible.  The Board acknowledges that 
the absence of any corroborating medical evidence supporting his 
assertions, in and of itself does not render his statements 
incredible; such absence is for consideration in determining 
credibility.   Similarly, the Veteran has not shown that he has 
the expertise required to offer an opinion regarding any causal 
relationship between his coronary artery disease and his active 
service. While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the preponderance 
of the medical evidence of record.  See Buchanan, 451 F.3d 
at 1336 (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of Veteran's 
lay testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  See also 
Jandreau, 492 F.3d at 1372 (noting that lay evidence can be 
competent to establish a diagnosis when . . . a layperson is 
competent to identify the medical condition).   As such, the 
negative evidence of record is of greater probative value than 
the Veteran's statements in support of his claim.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Diabetes Mellitus

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the Veteran's 
diabetes mellitus was incurred during or as a result of his 
military service.  The Board points out that the evidence does 
not support demonstrable continuity of symptomatology during his 
military service or the intervening years after his discharge 
from service and the initial diagnosis.  According to the medical 
evidence of record, the Veteran was first diagnosed with diabetes 
mellitus in 1996, nearly 12 years after his discharge from 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  See also 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation  . . . "). 

While the Board acknowledges that the Veteran was diagnosed with 
diabetes mellitus, there is no evidence that he was exposed to 
Agent Orange during his military service - as he alleges.  In 
this regard, there is no verification of service in Vietnam or 
Agent Orange exposure during the Veteran's period of active duty.  
See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Thus, he is not entitled to presumptive service connection in 
accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Moreover, while the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation, there is no 
medical nexus evidence of record otherwise linking his diabetes 
mellitus to his military service.  To the contrary, the June 2003 
VA examiner found that there was no evidence that the Veteran had 
any symptoms or complaints during his service which could be 
related to his post-service onset of diabetes mellitus.  See 
Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to be 
granted, a claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other manifestation 
of the disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The Board also notes that, although the Veteran contends that he 
was exposed to Agent Orange during his military service, he has 
not provided any additional evidence confirming such exposure.  
In this regard, multiple searches of the National Personnel 
Records Center (NPRC) indicate it was unable to document any 
service by the Veteran in Vietnam or any herbicide exposure 
during the relevant time period.  See Haas v. Peake, 525 F.3d. 
1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) 
(upholding as permissible VA's regulatory interpretation of 
"service in Vietnam" as requiring in-country duty or visitation 
in Vietnam).  Thus, his alleged exposure to Agent Orange remains 
unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  As such, in the absence of any evidence to 
the contrary, the Board concludes that the contemporaneous 
evidence of record fails to show that the Veteran's currently 
diagnosed diabetes mellitus was incurred during his active 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of veteran's 
lay testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  

In conclusion, although the Veteran asserts that his current 
diabetes mellitus is  related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  The Board observes that objective 
medical evidence generally is required to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds 
that the Veteran is competent to report that he had exposure to 
Agent Orange during his service, and that his diabetes mellitus 
is attributable to this exposure, little probative weight can be 
assigned to his statements associating his diabetes mellitus to 
such exposure, as the Board deems such statements to be less than 
credible.  In this regard, the Board points out the absence of 
any corroborating medical evidence supporting his assertions, 
such as evidence of diabetes mellitus during service or for many 
years thereafter, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   Similarly, the Veteran has not shown, however, 
that he has the expertise required to offer an opinion regarding 
any causal relationship between his diabetes mellitus and active 
service. While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record, which does not demonstrate that his diabetes 
mellitus is attributed to active service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be competent 
to establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).   

As such, the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that there is a preponderance of the 
evidence against the Veteran's claim for service connection for 
diabetes mellitus.

Neuropathy and Broken Blood Vessels of the Toes

The fact that there has been no demonstration, by competent 
clinical evidence of record, that the Veteran's current diabetes 
mellitus is attributable to his military service, unfortunately 
also, in turn, means that he cannot link his neuropathy and 
broken blood vessels of the toes to his service - via his 
diabetes mellitus.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
448.  That is to say, the elimination of one relationship to 
service, as the supposed precipitant, necessarily also eliminates 
all associated residual conditions.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is 
'a relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  In this regard, the Board notes that service 
connection has not been established for any disability.  

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran had neuropathy or broken blood vessels of the toes during 
his service.  While the Board finds that the Veteran is competent 
to report that he had exposure to Agent Orange during his 
service, little probative weight can be assigned to his 
statements associating his claimed disabilities to such exposure, 
as the Board deems such statements to be less than credible.  In 
this regard, while the Board again acknowledges that the absence 
of any corroborating evidence supporting his assertions, such as 
evidence of chronic disabilities during service or confirming 
that he served in Vietnam, in and of itself does not render his 
statements incredible, such absence is for consideration in 
determining credibility.   See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (personal interest may affect the credibility of 
testimony).  Thus, the probative value of the Veteran's testimony 
as to the nature of his service is diminished.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

As such, there is a preponderance of the evidence against 
his claims and, in turn, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for neuropathy is denied.
 
Entitlement to service connection for a disability manifested by 
broken blood vessels of the toes is denied.


REMAND

As noted in the September 2008 Joint Motion for Remand, the 
Veteran has not yet been afforded a VA examination regarding his 
claim of entitlement to service connection for his 
diverticulitis, in order to determine whether this claimed 
disability is related to his military service.  In this regard, 
the Board acknowledges that the Veteran contends that his 
diverticulitis had its onset during service, and that the Veteran 
provided an April 1999 and May 2003 medical opinions from his 
treating providers indicating that they felt his diverticulitis 
was related to his service.  The Board also acknowledges that the 
Veteran has not been treated for diverticulitis recently.  The 
Board notes that the medical evidence is unclear whether the 
Veteran's current diverticulitis, if any, is causally or 
etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claim of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his diverticulitis, if any, 
including whether it is at least as likely as 
not (i.e., 50 percent or greater probability) 
that his diverticulitis is related to his 
service in the military.  To assist in making 
this important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's available service medical records, 
and pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claim of entitlement to 
service connection for diverticulitis.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of the 
case and afford the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


